 In the Matter of GENERAL MOTORS CORPORATION, DELCO-REMY DIVISIONandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA',AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS.Case No. R-20165.-Decided December 5, 1940'Jurisdiction:electric storage battery manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union and request that certification be obtained ;election necessary.Unit Appropriate for CollectiveBargaining:all hourly rated production andmaintenance employees excluding the chief engineer, office, clerical, andsupervisory employees.Mr. John T. SmithandMr. Kevin McInerney,of, New York City,for the Company.'Mr. Samuel L. Rothbard,of Newark, N. J., for the Union:-Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 18, 1940, United Electrical, Radio & Machine ,Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, herein called the Union, filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of General Motors. Corporation, Delco-Remy Division, Bloom-field,New Jersey, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 5, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On. November 14, 1940, the Regional Director issued a notice- ofhearing, copies of which were duly served upon the Company and28 N. L. R. B.. No. 53316 GENERAL :MOTORS .CORPORATION;"317the Union.Pursuant to notice, a'hearing was- held- on November 25,1940, at New York City, before Shad Polier, the- Trial Examinerduly designated by the Board.The Company 'and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to 'be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues' was afforded all parties.During the course of the hearing the Trial Examiner made several_rulings on notions.The Board has reviewed the rulings of the-Trialrulings are hereby affirmed.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT-I.THE BUSINESS OF THE COMPANYThe Company is a Delaware `corporation with its principal officeslocated in New York City and with other offices at Detroit, Michigan.-The Company has several unincorporated divisions.The divisionwith which we are concerned, Delco-Remy Division, operates a plantat Bloomfield; New Jersey, where it is engaged in the manufactureof electric storage batteries.More than 50 per cent of the raw mate-rials used in the manufacturing operations at the Bloomfield, NewJersey, plant of Delco-Remy Division are shipped to it from pointsoutside the State of New Jersey, and approximately 85 per centof its manufactured products are shipped by it to points outside theState of New Jersey.The Company concedes that the Bloomfield,New Jersey, plant of Delco-Remy Division is engaged in- commerce,within the meaning of the Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, is alabor organization, affiliated with the Congress of Industrial Organiza-tions.It admits to membership all hourly rated production andmaintenance employees at the Bloomfield, New Jersey, plant, ofDelco-Remy Division of the Company, excluding. the chief engineer,office, clerical, and supervisory employees, timekeepers, time-studymen,watchmen, guards, and the direct representatives of themanagement.-III.THEQUESTION CONCERNING REPRESENTATIONThe Union has requested the Company to bargain with it as ex-clusive representative of the employees in the Bloomfield, New Jersey,plant of Delco-Remy Division.The Company- refused to bargainwith the Union until it had been certified by the Board. 318DECISIONSOF ' NATIONAL LABOR.RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to' labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agreed by stipulation that all hourlyrated production and maintenance employees at the Bloomfield, NewJersey, plant of Delco-Remy Division of the Company, excludingthe chiefengineer,office, clerical, and supervisory employees,' time-keepers, time-study men, watchmen, guards, and direct representativesof the management, constitute a unit appropriate for the purposesof collective bargaining.We see no reason for departing from suchunit.We find that all hourly rated production and maintenance employeesat the Bloomfield, New Jersey, plant of Delco-Remy Division of theCompany, excluding the chief engineer, office, clerical, and supervisoryemployees, timekeepers, time-study men, watchmen, guards, and directrepresentatives of the management, constitute a unit appropriate forthe purposes of collective bargaining, and that said unit will insureto employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. ,THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employes of the Company can best be resolved by anelection by secret ballot.The parties agreed that in the event theBoard directed an election, eligibility of employees to vote should bedetermined by the Company's pay roll immediately preceding thedate of, the Direction of Election.We find that the employees of the'The Company and the Union agreed that,as of the present time,Sidney C. Drury,William Gustin,Joseph R. Slavinski, Otto Kazemayer,and Steven ICremshe ace not super-visory employees;and that the following persons are supervisory employees : James I.Milheim,Warren Seazholtz,Herbert-H. Gartin,Joseph'J.Parker,James M Clewell,William B. -Milford,Angelo Christiano,Leonard Freund,GeorgeW. Shaw,James J.,Allen, John A. Post, Edward V. Sullivan,Frank E Buckley,and Thomas W. Cook. GENERAL MOTORS 'CORPORATION319Company eligible to vote in the election shall be those in the appro-priate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or have sincebeen temporarily laid off, but excluding those employees who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning-the repre-sentation of employees at the Bloomfield, New Jersey, plant of Delco-Remy Division of General Motors Corporation, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All hourly rated production and maintenance employees at theBloomfield, New Jersey, plant of Delco-Remy Division of the Com-pany, excluding the chief engineer, office, clerical, and supervisoryemployees, timekeepers, time-study men, watchmen, guards, and directrepresentatives of the management, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of the NationalLabor Relations Board Rules and Regulations-Series' 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith General Motors Corporation, Delco=Remy Division, Bloomfield,New Jersey, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date ofthisDirection, under the. direction and supervision of the RegionalDirector for-the Second Region, acting in this matter- as agent fortheNational Labor-Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among all the hourly ratedproduction and maintenance employees at the Bloomfield, New Jersey,plant of Delco-Remy Division of the Company who were employedduring the pay-roll period immediately preceding the date of thisDirection, -including employees who did not work during such pay- 320DECISIONS- OF NATIONAL "LABOR RELATIONS BOARDroll period because they were ill or on vacation and employees -whowere "then' or have since been temporarily laid off, but excludingthe chief engineer, office, clerical, and supervisory employees, time-keepers, time-study men, watchmen, guards, direct representatives ofthe management, and employees who have since quit or been -dis-charged for cause, to determine whether or not they desire to be repre-sented by United Electrical, Radio & Machine Workers of America,affiliated with the'Congress of Industrial Organizations, for the pur-poses ofcollective bargaining.the above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary7, 1941On December 5,,1940, the National Labor Relations Board,hereincalled the Board,issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election,an election by secret ballot was conducted on December 19, 1940, underthe direction,and supervision of the Regional Director for the SecondRegion(New York City). 'On December 20, 1940, the Regional Di-rector,acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended,issuedand duly served-upon the parties an Election Report on-the ballot.No objections to the conduct'of the ballot or the Election Reporthave been filed by any of the parties.As to the balloting-and its results, the Regional Director reportedas follows :--Total number eligible to vote________________________________'281Total number of ballots cast_________________________________277Total number of valid ballots________________________________277Total number of votes in favor of United' Electrical,'Radio &-Machine Workers of America,affiliated with the Congress ofIndustrial Organizations----------------------------------191Total number of votes against aforementioned union-----------86Total number of blank votes_________________________________0Total number of void ballots_________________________________0Total number of challenged votes ____________________________0"By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat.' 449, and pursuant to Article III, Sections- 8 and 9,,ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, GENERAL MOTORS CORPORATION321IT is HEREBYCERTIFIED that United Electrical, Radio & MachineWorkers of America, affiliated with,the Congress of Industrial Or-ganizations, has been designated and-selected by a majority of allhourly rated production and maintenance employees at the Bloom-field,New Jersey, plant of Delco-Remy Division of General MotorsCorporation, excluding the chief engineer, office, clerical, and super-visory employees, timekeepers, time-study men, watchmen, guards,and direct representatives of the management, as their representativefor, the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, United Electrical, Radio & Machine Work-ers.of America, affiliated with the Congress of Industrial Organiza-tions, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.28 N. L.B. B., No. 53a.